Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
2.            This Office Action is responsive to the Amendment filed on 04/07/2022.  Claims 1-36 of which claims 1,8,10,17,19, 28 and 35 are independent, were pending in this application and have been considered below.
• Claims 1, 2, 8,10,11, 17, 19, 20,26, 28-36 are currently amended. 
• No claims are canceled. 
• No claims are new.
Response to Arguments
3.            Applicant’s arguments, see Remarks, filed 11/10/2016, with respect to the rejection claims 1,10,19 and 28 under 35 U.S.C. 103 as being unpatentable over YUAN YAZHOU ET AL("A new channel estimation method based on GPR and wavelet denosing", 2019 3RD INTERNATIONAL SYMPOSIUM ON AUTONOMOUS SYSTEMS (ISAS), IEEE, 29 May 2019 (2019-05-29) pages 205-209 , XP033576817, DOI: 10.1 109/ISASS. 2019.8757750 ISBN: 978-1-7281-1297-8 [retrieved on 2019-07-08]) (see IDS) in view of SIRVI SUNITA ET AL ("Wavelet based OFDM system over flat fading channel using NLMS equalization", 2016 INTERNATIONAL CONFERENCE
ON COMPUTING, COMMUNICATION AND AUTOMATION (ICCCA), IEEE, 29 April 2016 (2016-04-29), pages 1460-1463, XP033039818, DOI:10.1109/CCAA.2016.7813951 [retrieved on 2017-01-10] (see IDS) above and further in view of YOU-SEOK LEE ET AL("Channel Estimation Based on a Time-Domain Threshold for OFDM Systems", IEEE TRANSACTIONS ON BROADCASTING, IEEE SERVICE CENTER, PISCATAWAY, Nu, US, vol. 55, no. 3, 1 September 2009 (2009-09-01), pages 656-662, XP011343521, ISSN: 0018-9316, DOL: 10.1109/TBC.2009.2027575-11])(see IDS) have been fully considered and are persuasive.  The rejection of claims has been withdrawn because of amendments.

Allowable Subject Matter
4.         Claims 1-36 are allowed.
5.         As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
6.         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.         The following is a statement of reasons for allowance: 
Regarding claims 1,8,10,17,19, 26, 28 and 35, the prior art of record, specifically YUAN YAZHOU ET AL ("A new channel estimation method based on GPR and wavelet denosing", 2019 3RD INTERNATIONAL SYMPOSIUM ON AUTONOMOUS SYSTEMS (ISAS), IEEE, 29 May 2019 (2019-05-29) pages 205-209 , XP033576817, DOI: 10.1 109/ISASS. 2019.8757750 ISBN: 978-1-7281-1297-8 [retrieved on 2019-07-08]) (see IDS) teaches see Title, “A new channel estimation method based on GPR and wavelet denosing” Also see, page 207, right column, last paragraph, “Our channel estimation method is summarized below:”; the method comprising:
receiving a reference signal (see (1) use the LS algorithm- - - at the pilot;
 generating estimate based on the received reference signal (see (1); “Use the LS algorithm to estimate the frequency response H’); 
generating a channel coefficient estimate based on a wavelet decomposition of the estimate (see (2): Obtain the Hw by wavelet denoising”); and 
generating a first prediction of a future channel coefficient based on the channel coefficient estimate (see (5); “get the whole estimated frequency response H(n)”, also see page 205, right column, third paragraph: “to predict the CIR” and fig. 1, prediction block).

SIRVI SUNITA ET AL ("Wavelet based OFDM system over flat fading channel using NLMS equalization", 2016 INTERNATIONAL CONFERENCE ON COMPUTING, COMMUNICATION AND AUTOMATION (ICCCA), IEEE, 29 April 2016 (2016-04-29), pages 1460-1463, XP033039818, DOI:10.1109/CCAA.2016.7813951 [retrieved on 2017-01-10] (see IDS)  suggest in fig. 2, block diagram of DWT-OFDM model, to apply wavelet transform (Forward Transform (DWT)) to the equalized signal (Channel equalization (NLMS)).

YOU-SEOK LEE ET AL("Channel Estimation Based on a Time-Domain Threshold for OFDM Systems", IEEE TRANSACTIONS ON BROADCASTING, IEEE SERVICE CENTER, PISCATAWAY, Nu, US, vol. 55, no. 3, 1 September 2009 (2009-09-01), pages 656-662, XP011343521, ISSN: 0018-9316, DOL: 10.1109/TBC.2009.2027575-11])(see IDS) teaches discloses on page 658, equations (6)-(7) and Fig. 3, Approximation and Detail coefficients
Baras et al (US 20130163761) teaches in [0136] The Haar (or equivalently the Daubechies 2) wavelet was used to decompose the BPSK signal prior to pulse shaping. One level of wavelet decomposition was applied and all L possible (detail and approximation) coefficients were used to describe the tags.
However, none of the prior arts cited alone or in combination provides the motivation to teach generating a channel coefficient estimate based on a wavelet decomposition of the received signal estimate by calculating a set of approximation coefficients and a set of detail coefficients, the generated channel coefficient estimate corresponding to the set of approximation coefficients; and generating a first prediction of a future channel coefficient based on the channel coefficient estimate as recited in claims 1, 10, 19, 28;and
generating a plurality of channel coefficient estimates based on a wavelet decomposition of the received signal estimate; generating a plurality of predictions of future channel coefficients based on respective ones of the plurality of channel coefficient estimates; generating a precoding matrix based on the plurality of predictions of the future channel coefficients; and transmitting a signal comprising a multiplexed set of messages to the plurality of transmitting devices, the signal configured according to the generated precoding matrix as recited in claims 8,17,26 and 35.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        April 19, 2022